 


110 HRES 320 EH: Congratulating the University of Tennessee women’s basketball team for winning the 2007 NCAA Division I Women’s Basketball Championship.
U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 320 
In the House of Representatives, U. S.,

April 25, 2007
 
RESOLUTION 
Congratulating the University of Tennessee women’s basketball team for winning the 2007 NCAA Division I Women’s Basketball Championship. 
 
 
Whereas, on April 3, 2007, before a crowd of over 20,000 fans, the University of Tennessee women’s basketball team (the Lady Vols) defeated the Scarlet Knights of Rutgers by a score of 59–46 to win the 2007 National Collegiate Athletic Association (NCAA) Division I Women's Basketball Championship;  
Whereas this championship was the first national title for the Lady Vols since their 3-year championship run in 1996–98, and their 7th national title in the last 20 years;  
Whereas the Lady Vols were successful due to the leadership of Coach Pat Summitt, the Nation’s all-time winningest NCAA basketball coach (men’s or women’s) with 947 wins over 33 seasons at the University of Tennessee;  
Whereas Joan Cronan, the Women’s Athletics Director, has shown vision and leadership throughout her 24-year career at the University of Tennessee and created one of the most visible and respected athletic programs in the country;  
Whereas the Lady Vols were undefeated in conference games during the 2006–2007 season and compiled an impressive overall record of 34 wins and 3 losses;  
Whereas Candace Parker tallied 17 points, 7 rebounds, and 3 assists and was selected the Most Outstanding Player for the 2007 tournament, becoming the 5th Lady Volunteer to be so honored, following in the footsteps of Chamique Holdsclaw (1998, 1997), Michelle Marciniak (1996), Bridgette Gordon (1989), and Tonya Edwards (1987);  
Whereas Shannon Bobbitt, who at only 5 feet, 2 inches, is the smallest player ever at the University of Tennessee, scored 3 decisive 3-pointers in the 2nd half, finished the game with 13 points, and was named to the 2007 All-Tournament Team;  
Whereas Nicky Anosike had a career high of 16 rebounds and was named to the 2007 All-Tournament team;  
Whereas senior Sidney Spencer scored 11 points and Alberta Auguste scored 10 points, with both players achieving a combined 6 for 6 from the free throw line;  
Whereas Alexis Hornbuckle played outstanding defense and created energy on the court;  
Whereas Dominique Redding and Alex Fuller also contributed to the team’s victory;  
Whereas the 2006–2007 team has an average GPA above 3.0; and  
Whereas Coach Pat Summitt’s Lady Vols continue their remarkable graduation rate, with every student athlete who has completed her eligibility at the University of Tennessee either graduating or working toward all of the requirements for graduation: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the University of Tennessee women’s basketball team for being champions on and off the court and for their victory in the 2007 NCAA Division I Women’s Basketball Championship;  
(2)recognizes the significant achievements of the players, coaches, students, alumni, and support staff whose dedication and hard work helped the University of Tennessee Lady Vols win the NCAA championship; and  
(3)respectfully requests the Clerk of the House of Representatives to transmit copies of this resolution to the following for appropriate display— 
(A)Dr. John D. Petersen, President of the University of Tennessee;  
(B)Dr. Loren Crabtree, Chancellor of the University of Tennessee, Knoxville;  
(C)Joan Cronan, Women's Athletics Director; and  
(D)Pat Summitt, Women’s Basketball Head Coach.  
 
Lorraine C. Miller,Clerk.
